DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claims 1-2, 18 and 19) drawn to methods comprising analysis of circulating RNA, and the particular RNA that is UBE2Q1, in the reply filed on 04/11/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.

Claim Objections
Claims 1, 2, 8, and 9 are objected to because of the following informalities: 
Claims 1, 2, 8 and 9 recite the phrase “all forth-nine of those listed in Table S9 of Example 7” where the phrase “all [[forth]] forty-nine of those listed in Table S9 of Example 7” is likely intended.
Claim 1 recites the phrase “wherein a plurality of C-RNA molecules selected from:” where the phrase “wherein [[a]] the plurality of C-RNA molecules is selected from:” is likely intended.
Claims 1, 2 and 8 recite the phrase “the pregnant women” where the singular “the pregnant woman” is likely intended.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1-12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12, 18 and 19 are unclear over the recitation of the phrase “listed in Table S9 of Example 7”, as recite in claims 1, 2, 8, and 9.  MPEP 2173.05(s) provide:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

In the instant case the claims can be amended to recite UBE2Q1, as consonant with the election.  
	Claim 19 is rejected under 35 USC 112, for recitation of a trademarked name, in the phrase “Streck Cell-Free DNA BCT® blood collection tube”.  MPEP 2173.05(u) provides, with regard to the recitation of a trademark in a claim:
	If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim Rejection - Improper Markush Grouping
Claims 1-12, 18 and 19 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring the analysis and detection of a distinct RNA or combination thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide sequence (i.e.:  a different portion of a different RNA molecule encoding a distinct protein). Each polynucleotide of each different RNA has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization and may encode a different protein, having a different biological activity and effect.  Thus, the polynucleotides do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the polynucleotides are nucleic acids.  The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure comprising a nucleic acid alone is not essential to the common activity of being correlated with preeclampsia, as asserted by the specification.  Accordingly, while the different polynucleotides are asserted to have the property of being detected in the presence of preeclampsia, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to preeclampsia is particular to each different RNA because of it’s encoded protein or level in the blood of the subject, not based on some particular common structural feature shared among the different nucleic acids themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different RNAs are associate with preeclampsia.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “detecting preeclampsia and/or determining an increased risk for preeclampsia” (i.e.:  the preamble of each of claims 1, 2 and 8), and the diagnosis is based on detection of a circulating RNA, as consonant with the specification, the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims refer to a detection of an RNA as “indicative of preeclampsia and/or an increased risk for preeclampsia in the pregnant women”, the claims are directed to the a natural phenomenon which is a gene expression:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the detection of determination.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.25).  And the prior art of Tsui et al (2014) (cited on the IDS of 05/05/2021) teaches that the data gathering of the instantly claimed methods (e.g.:  obtaining a sample, removing the cells from the sample, DNase treatment, exome enrichment, sequencing) were routinely practiced in the related art. Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims
The rejected claims are directed to methods of predicting detecting preeclampsia and/or determining an increased risk for preeclampsia based on a detection of UBE2Q1 circulating RNA in a biological sample from a pregnant women.  The claims are sufficiently broad to encompass the analysis of any type of biological sample (e.g.:  blood, urine , tears, skin cells) and the detection of any amount of UBE2Q1 (as consonant with the Election) as an indication of preeclampsia.  
Direction provided by the specification and working example
	The specification teaches an example (Example 3 on page 68) of the analysis of circulating RNA (C-RNA) signatures that are associated with the presence of preeclampsia.  
	The specification teaches the analysis of C-RNA detected in blood, but does not provide any analysis of any other type of samples obtained from a subject.
	Relevant to the claims in light of the Election of the particular C-RAN that is UBE2Q1, the specification teaches that a set for genes (i.e.:  a required plurality) was identified for the classification of preeclampsia (e.g.:  p.69), and that no set of genes was 100% accurate in the classification of preeclampsia patients into separate groups.  
	The specification further teaches that 27 genes are statistically associated with preeclampsia, but the list of genes does not include UBE2Q1 (e.g.:  p.70).  
	Table 21 on pages 125-126 of the specification includes an entry of UBE2Q1 as a gene used as part of a signature to classify early-onset preeclampsia with severe features.  The Table appears to teach that UBE2Q1 has a -1.1 fold change in the cases versus the controls.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting and quantifying any nucleic acid in a sample is high, the unpredictability in associating a detected transcript with any particular phenotypic trait is higher. The high level of unpredictability is demonstrated by the instant specification and the related art.
Initially it is noted that the specification, as detailed above, teaches that preeclampsia is indicated when a plurality of transcripts is detected.  It is not clear from the instant disclosure that a robust and reliable relationship between the single elected C-RNA (i.e.:  UBE2Q1) and preeclampsia is established.  Additionally, the specification discloses only the analysis of C-RNA in blood, and only teaches the association of a particular compared level of UBE2Q1 (i.e.:  decreased compared to a control) as part of a larger signature in a specific pathology (i.e.:  early-onset preeclampsia with severe feature).
Because the claims encompass detecting any level of UBE2Q1 C-RNA, and using any methods (i.e.: no particular algorithm, amount, or comparison is required by the claims), it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
And where the claims encompass the detection of any level UBE2Q1 C-RNA in a sample to indicate preeclampsia, it is noted that the related are indicates that this marker would be expected to in fact always be present in the blood of a pregnant woman.  For example, Ng et at (2003; citation 24 on the IDS of 05/05/2021) teaches that mRNA of placental origin is readily detectable in maternal plasma, and Cao et al (2018) teaches that UBE2Q1 mRNA is a transcript known to be in the placenta.  It is thus unpredictable as to how any detection, as encompassed by the claims, is indicative of the required pathology.
Additionally where it is known that C-RNA which exists in the blood of humans is derived from the various tissues of the body, where UBE2Q1 mRNA is found in a variety of tissues (e.g.:  see the UBE2Q1 tissue expression data from NCBI) it would be unpredictable if any detection, as encompassed by the claims, would necessarily indicate preeclampsia.
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any expression levels, with any particular type of preeclampsia.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (2014) as cited on the IDS of 05/05/2022 including the Supplemental Data in view of Ng et at (2003; citation 24 on the IDS of 05/05/2021) and and Cao et al (2018).
Tsui et al teaches methods of analysis comprising detecting circulating RNA (C-RNA) including steps of obtaining a sample, removing cells from the sample, treating with DNase, synthesizing cDNA, enriching exome fragments from the cDNA, and sequencing and identifying the genes of the amplicons (e.g.:  p.955 – Materials and methods; Supplemental Data – Materials and Methods).  Tsui et al provides a variety of transcripts identified in the samples (e.g.:  p.955 – Identification of fetal- and maternal-derived transcripts).
Tsui et al does not explicitly disclose the detection of UBE2Q1 C-RNA.  But the identification of UBE2Q1 transcripts in the placenta, and the presence of placenta derived transcripts in the maternal blood was know in the prior art.
Ng et at (2003; citation 24 on the IDS of 05/05/2021) teaches that mRNA of placental origin is readily detectable in maternal plasma, and Cao et al (2018) teaches that UBE2Q1 mRNA is a transcript known to be in the placenta.  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claim to have detected the UBE2Q1 transcript, as taught by Ng et al and Cao et al, in the detecting of circulating RNA of Tsui et al.  The skilled artisan would be motivated to detect any C-RNA, including UBE2Q1, based on the expressed teachings of Tsui et al that Plasma RNA sequencing provides a holistic view of the maternal plasma transcriptomic repertoire allowing the use of circulating plasma nucleic acids for prenatal testing and research.  The skilled artisan would have a reasonable expectation of success based on the teachings of Tsui et al that sample analyses provided 12 million analyzable reads for each plasma sample of pregnant women, and the teachings of Ng et al that placental transcripts are readily detectable in blood sample of pregnant women.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634